Dismissed and Memorandum Opinion filed December 11, 2003








Dismissed and Memorandum Opinion filed December 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-03-01142-CR;
         14-03-01143-CR;
         14-03-01144-CR;
        14-03-01145-CR
____________
 
JOSE LUIS RAMIREZ JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause Nos. 941,890;
954,562; 954,563 & 954,564
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to four counts of aggravated
sexual assault of a child.  In accordance
with the terms of plea bargain agreements with the State, the trial court
sentenced appellant on September 24, 2003, to confinement in the Texas
Department of Criminal Justice, Institutional Division for 8 years.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 11, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).